DETAILED OFFICE ACTION

	Applicant response filed on 03/10/2020 is acknowledged. 

Election/Restrictions
Applicant’s election of Species I-C (claims 5-8 and 14-17) in the reply filed on 03/10/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 4, 9, 10, 12, 13, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2020.

Claims 5, 6, 8, 14, 15, and 17 have been cancelled by applicant. 
Claims 1-4, 7, 9-13, 16, and 18-20 are pending. 
Claims 3, 4, 9, 10, 12, 13, 18, and 19 are withdrawn. 
Claims 1, 2, 5-8, 11, 14-17 and 20 are currently under examination. 

	Applicant’s argument with regard to the Notice of Non-Responsive amendment has been considered and found persuasive. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-8, 11, 14-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.
The instant claims are directed to a computer-implemented method and computer-system and computer program for forming a fingerprint data structure representing a biological sequence. The recited computer implemented process, carried out by the claimed system and program, comprises querying a biological sequence data structure for each component feature of a plurality of component features, adding a component feature a fingerprint data structure corresponding to the result of querying the biological sequence data structure for the component feature, and wherein at least a portion of the component data feature entries of the fingerprint data structure comprises feature bits comprising at least a portion of the component feature entries of the fingerprint data structure. Therefore, expressly recite mental process steps directed to the abstract information associated between a “fingerprint data structure” and “component features” in “biological sequence data structure.” Further, the instant claims expressly recite purely mathematical and algorithmic activities involved in associating fingerprint data structures (comprising feature bits of a bit set) to fingerprint data structures (comprising component feature entries). While for a specific purpose, the 
The courts have clearly established that a method directed essentially to a series of algorithmic/mathematical procedures is not a statutory process:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims do not integrate the identified judicial exception into a practical application. Practicing the claims only produces the addition of a component feature entry (data, per se) to a fingerprint data structure (database, per se). There are no further steps involving anything the realm of physical things or acts. 
The instant claims do recite additional elements beyond the judicial exception set forth above. The claims recite the use of a non-transitory memory to store computer executable instructions and a processor to execute said instructions. This amounts only to the use of a generic computer and applying the recited abstract data analysis using a 
For these reasons, the instant claims encompass non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 5-8, 11, 14-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are directed to a computer-implemented method and computer-system and computer program for forming a fingerprint data structure representing a biological sequence. The recited computer implemented process, carried out by the claimed system and program, comprises querying a biological sequence data structure for each component feature of a plurality of component features, adding a component feature a fingerprint data structure corresponding to the result of querying the biological sequence data structure for the component feature, and wherein at least a portion of the component data feature entries of the fingerprint data structure comprises 
While this sets forth the computational results of a computing system to achieve, this fails to delineate what specific solutions activities are required in order to achieve these results.  Since the only structure recited in the claims encompass general purpose computer components (a “computer-implemented” method, a “processor, a “memory”, a “non-transitory computer readable medium configured to store instructions”, and “module(s)”) configured to perform special purpose functions, these limitations necessarily invoke an interpretation invoking 35 U.S.C. 112(f).
The recitation of means plus function language in a claim invokes 35 U.S.C. 112(f) in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”

Upon review, the instant specification only reiterates the functional language that is correlated to a generic means as is recited in the instant claims. However, the instant disclosure is inadequate as it fails specify any structure corresponding to the means as instantly claimed. It is further noted that the recent CAFC decision in Biomedino v. Waters Technology (Fed. Cir. 2007) held that the structure must be disclosed in the 
Therefore, lacking any specific definition that limits the claimed functions to a specifically described series of algorithmic/mathematical processes for configuring the generic computer system elements, applicant has failed to demonstrate that they were in possession of the full scope of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 5-8, 11, 14-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The instant claims are directed to a computer-implemented method and computer-system and computer program for forming a fingerprint data structure representing a biological sequence. The recited computer implemented process, carried out by the claimed system and program, comprises querying a biological sequence data structure for each component feature of a plurality of component features, adding a component feature a fingerprint data structure corresponding to the result of querying the biological sequence data structure for the component feature, and wherein at least a portion of the component data feature entries of the fingerprint data structure comprises 
While this sets forth the computational results of a computing system to achieve, this fails to delineate what specific solutions activities are required in order to achieve these results.  Since the only structure recited in the claims encompass general purpose computer components (a “computer-implemented” method, a “processor, a “memory”, a “non-transitory computer readable medium configured to store instructions”, and “module(s)”) configured to perform special purpose functions, these limitations necessarily invoke an interpretation invoking 35 U.S.C. 112(f). 
The recitation of means plus function language in a claim invokes 35 U.S.C. 112, sixth paragraph in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”

Upon review, the instant specification only reiterates the functional language that is correlated to a generic means as is recited in the instant claims. However, the instant disclosure is inadequate as it fails specify any structure corresponding to the means as instantly claimed. It is further noted that the recent CAFC decision in Biomedino v. Waters Technology (Fed. Cir. 2007) held that the structure must be disclosed in the 
Therefore, the functionally defined generic computer elements and modules causes the metes and bounds of the instant claims to be indefinite because there is no corresponding disclosure of what algorithmic/mathematical processes are (or are not) encompassed by the generic computer system.

Response to Arguments
Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive.
With regard to the rejection of claims under 35 USC 101, applicant argues that the claim is statutory because they improve the use of a fingerprint data structure. 
Applicant argument is not persuasive. Applicant is arguing the utility of the abstract data analysis at point in the rejection. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).

With regard to the rejections of claims under 35 USC 112 (a) and (b), applicant argues that the claims should not be interpreted under 35 USC 112(f) as means plus function claims. 
This is not persuasive. At best, applicant argues that one of skill in the art given the an instruction of the functional results to be achieved could program a computer to achieve such a function. Since the instant rejections under 35 USC 112 are not for lack of enablement, applicant’s rebuttle argument is moot. The instant application fails to define anything beyond generic computer elements and a purely functional recitation in the claims of what said generic computer elements are to achieve. The instant specification fails to define or disclose enough algorithmic operations that would achieve the scope of that set forth in the instant claims. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC S DEJONG/Primary Examiner, Art Unit 1631